Citation Nr: 0023370	
Decision Date: 08/31/00    Archive Date: 09/05/00

DOCKET NO.  99-12 710	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for residuals of a 
gunshot wound to the neck.

2.  Entitlement to service connection for residuals of a 
gunshot wound to the back.

3.  Entitlement to service connection for residuals of a 
gunshot wound to the right leg.

4.  Entitlement to an initial rating in excess of 10 percent 
for post-traumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	The American Legion



WITNESSES AT HEARING ON APPEAL

The veteran and his spouse


ATTORNEY FOR THE BOARD

K. Conner, Counsel


INTRODUCTION

The veteran had active military service from March 1969 to 
March 1971.  This matter comes to the Board of Veterans' 
Appeals (Board) from a March 1999 rating decision of the 
Department of Veterans Affairs (VA) Montgomery Regional 
Office (RO) which denied service connection for residuals of 
gunshot wounds to the neck, back, and right leg.  Also, the 
RO granted service connection for PTSD and assigned it an 
initial 10 percent rating.  The veteran appealed the RO 
decisions, including the initial 10 percent rating assigned 
his PTSD.  See Fenderson v. West, 12 Vet.App. 119, 125-26 
(1999).

In March 2000, the Board remanded the matter for the purposes 
of affording the veteran a personal hearing, as he had 
requested.  In July 2000, he testified at a Board hearing at 
the RO.  At the hearing, his representative raised a claim of 
entitlement to a total disability rating based on individual 
unemployability.  Since this matter has not as yet been 
adjudicated, it is referred to the RO for initial 
consideration.


FINDINGS OF FACT

1.  The veteran has presented lay evidence of in-service 
gunshot wound injuries to the neck, back, and right leg.

2.  The record contains competent medical evidence of current 
disabilities of the neck and right leg, attributed to his 
claimed gunshot wound injuries.  

3.  The record contains no competent medical evidence of a 
current back disability relative to his military service or 
any incident therein, including a claimed gunshot wound to 
the back.


CONCLUSIONS OF LAW

1.  The claims of service connection for residuals of gunshot 
wounds to the neck and right leg are well grounded.  38 
U.S.C.A. § 5107(a) (West 1991).

2.  The claim of service connection for residuals of gunshot 
wounds to the back is not well grounded.  38 U.S.C.A. § 
5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The veteran's service medical records are entirely negative 
for any reference to a gunshot wound.  The records do show 
that in February 1970, a furuncle over the nape of his neck 
was surgically removed under local anesthesia; he was 
returned to duty immediately thereafter and it was noted that 
he was to receive follow-up care from medics in the field.  
The remaining service medical records are negative for 
pertinent complaint or abnormality.  At his February 1971 
military discharge medical examination, clinical evaluation 
of his skin, neck, spine, and lower extremities was normal.  
On a report of medical history, the veteran reported a 
history of a "boil" on his neck, but made no mention of 
gunshot wound residuals, including to the neck, back, and 
right leg.

The veteran's service personnel records reveal that he is a 
Vietnam combat veteran, having received, inter alia, the 
Combat Infantryman Badge and Bronze Star Medal.  These 
records, however, show no indication of any in-service 
gunshot wound or other combat injury; there is no official 
indication that he was awarded a Purple Heart Medal.

In July 1998, the veteran submitted claims of service 
connection for residuals of gunshot wounds to the neck, back 
and right leg, stating that his gunshot wound injuries had 
occurred in approximately December 1969.

In support of his claim, he submitted an August 1998 letter 
from Dick Owens, M.D., who indicated he was also a lifelong 
friend of the veteran's.  In his letter, Dr. Owen indicated 
that he personally remembered when the veteran returned from 
Vietnam with multiple gunshot wounds to the right lower leg 
and neck.  He indicated that the veteran had "a prolonged 
and difficult recovery" from these injuries and still 
experienced problems with his cervical spine as a result of 
the gunshot wound to the neck.  This letter is silent for 
mention of a gunshot wound to the back or any current 
residuals therefrom.

In January 1999, the veteran had a series of VA medical and 
psychiatric examinations.  He reported he had been shot in 
both legs in service, as well as in the back of his neck.  He 
indicated that the bullet shattered a vertebra in his neck.  
He did not report a gunshot wound to the back.  Physical 
examination revealed a barely discernable scar on the right 
posterior neck and a scar over the right anterior leg.  There 
was also a questionable scar in the left gastrocnemius.  The 
examiner indicated that he was unable to actually see a scar, 
although the veteran pointed to the area.  X-ray examination 
of the cervical spine, the lumbar spine, and the right tibia 
and fibula was essentially negative.  The diagnoses included 
gunshot wound of the neck with arthralgia and gunshot wound 
to the right and left legs with no loss of function due to 
pain.  

In May 1999, a private physician indicated that a magnetic 
resonance imaging (MRI) examination had shown a tiny piece of 
metallic substance that appeared to be shrapnel in the soft 
tissue of the veteran's neck.  He indicated that this 
correlated to the veteran's history of having sustained a 
gunshot wound to the neck in 1968 while in Vietnam.

In July 2000, the veteran testified at a Board hearing at the 
RO where he described the circumstances of his in-service 
gunshot wounds.  In particular, he indicated that he had been 
leading his squad along a river when he stepped out of a 
clearing and was shot.  He stated that he was medivaced to 
Chu Lai where "they stuck a rope-like thing through my leg 
and wrapped it and that's all they did to my leg."  With 
respect to his neck, he indicated that the bullet went into 
the top of his shoulder blade by his ear and "busted the 
vertebrae in [his] neck and they took the pieces of bone that 
they could get out and sutured it up."  He stated that he 
had continued problems with his neck since that time and 
recently was told that he had retained metallic fragments in 
his spinal column.

In July 2000, the veteran submitted a statement from his 
parents indicating that they remembered his getting shot in 
the neck, back and leg during his service in Vietnam.

II.  Law and Regulations

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of a pre-existing injury or 
disease in the line of duty.  38 U.S.C.A. § 1110 (West 1991); 
38 C.F.R. §§ 3.303, 3.304, 3.306 (1999).  

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (1999).  

In the case of any veteran who engaged in combat with the 
enemy in active service with a military, naval, or air 
organization of the United States during a period of war, 
campaign, or expedition, the Secretary shall accept as 
sufficient proof of such service connection of any disease or 
injury alleged to have been incurred in or aggravated by such 
service, satisfactory lay or other evidence of service 
incurrence or aggravation of such injury or disease, if 
consistent with the circumstances, conditions, or hardships 
of such service, notwithstanding the fact that there is no 
official record of such incurrence or aggravation in such 
service and, to that end, shall resolve every reasonable 
doubt in favor of the veteran.  38 U.S.C.A. § 1154(b) (West 
1991), 38 C.F.R. § 3.304(d) (1999); see also VA O.G.C. Prec. 
Op. No. 12-99, 65 Fed. Reg. 6256-58 (2000).  

In general, in any claim for benefits, the initial question 
before the Board is whether the veteran has met his burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that his claim is well-grounded.  
38 U.S.C.A. § 5107(a).  The U.S. Court of Appeals for the 
Federal Circuit (Federal Circuit) has set forth the 
parameters of what constitutes a well-grounded claim, i.e., a 
plausible claim, one which is meritorious on its own or 
capable of substantiation.  Such a claim need not be 
conclusive but only possible to satisfy the initial burden of 
section 5107(a).  Hensley v. West, 212 Fed. 3rd 1255 (Fed. 
Cir. 2000); Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997). 

More specifically, the Federal Circuit has held that in order 
for a claim to be well grounded, there must be (1) a medical 
diagnosis of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between an in-service disease or injury and the 
current disability.  Epps, 126 F.3rd at 1468.  

Although the claim need not be conclusive, it must be 
accompanied by evidence.  The VA benefits system requires 
more than just an allegation; a claimant must submit 
supporting evidence.  Furthermore, the evidence must 
"justify a belief by a fair and impartial individual" that 
the claim is plausible.  38 U.S.C.A. § 5107(a); Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992).

Where an issue is factual in nature, e.g., whether an 
incident or injury occurred in service, competent lay 
testimony may constitute sufficient evidence to establish a 
well-grounded claim; however, if the determinative issue is 
one of medical etiology or a medical diagnosis, competent 
medical evidence must be submitted to make the claim well 
grounded.  See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  
A lay person is not competent to make a medical diagnosis or 
to relate a medical disorder to a specific cause.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992). However, 
where the issue does not require medical expertise, lay 
testimony may be sufficient.  See Layno v. Brown, 6 Vet. App. 
465, 469 (1994).

III.  Analysis

Gunshot wound to the neck and right leg

After reviewing the evidence of record, the Board finds that 
the veteran has submitted evidence which is sufficient to 
justify a belief that the claims of service connection for 
residuals of gunshot wounds to the neck and right leg are 
well grounded within the meaning of 38 U.S.C.A. 5107(a).  

In that regard, the Board notes that, while the service 
medical and personnel records are negative for notations of a 
gunshot wound, the veteran has provided statements and oral 
testimony to the effect that he sustained gunshot wounds to 
the neck and right leg in service.  His statements to this 
effect must be presumed credible for the limited purpose of 
determining whether these claims are well grounded.  King v. 
Brown, 5 Vet. App. 19 (1993); see also Kessell v. West, 13 
Vet.App. 9 (Sept. 20, 1999) (en banc).

The Board also notes that the record contains competent 
medical evidence of current disabilities which have been 
attributed to the claimed in-service gunshot wounds.  In 
particular, the veteran submitted an August 1998 letter from 
a private physician indicating that he "continues to have 
problems with his neck as a result of the gunshot wounds that 
he suffered in Vietnam."  Additionally, the record contains 
a January 1999 VA medical examination report showing a 
diagnosis of a gunshot wound of the right leg.  Another 
examination report records the veteran's claimed history of 
in-service gunshot wound to the right leg and contains a 
diagnosis of a scar of the right leg.  See Hodges v. West, 13 
Vet. App. 287 (2000).  

Based on the foregoing, the Board finds the veteran's claims 
of service connection for residuals of gunshot wounds to the 
neck and right leg are well grounded.  However, given the 
incomplete nature of the medical evidence of record, the 
Board believes that additional development is necessary to 
ensure that the duty to assist under 38 U.S.C.A. § 5107(b) 
has been fulfilled.  Thus, the issues of entitlement to 
service connection for residuals of gunshot wounds to the 
neck and right leg are addressed below in the Remand portion 
of this decision.

Gunshot wound to the back

The veteran also claims entitlement to service connection for 
residuals of a gunshot wound to the back.  Again, although 
the service medical and personnel records are negative for 
notations of a gunshot wound, he has provided statements and 
oral testimony to the effect that he did sustain gunshot 
wounds to the back in service; the Board notes that his 
statements to this effect must be presumed credible for the 
limited purpose of determining whether this claim is well-
grounded.  King, supra.  

However, after carefully reviewing the evidence of record, 
the Board finds no competent medical evidence of a current 
back disability which has been attributed to his military 
service or any incident therein, including the claimed in-
service gunshot wound to the back.  The existence of a 
current disability is the cornerstone of a claim for VA 
disability compensation.  38 U.S.C.A. §§ 1110, 1131 (West 
1991); see Degmetich v. Brown, 104 F.3d 1328 (1997); Caluza 
v. Brown, 7 Vet. App. 498, 505 (1995); Brammer v. Derwinski, 
3 Vet. App. 223, 225 (1992).  In this case, the veteran has 
not met the first element required for the claim of service 
connection for a back disability because he has presented no 
competent medical evidence of a current disability of the 
back.

While he reported pain in his back, the U.S. Court of Appeals 
for Veterans Claims (the Court) has held that a veteran's 
statements as to subjective symptomatology alone (such as 
pain), without a diagnosed or identifiable underlying malady 
or condition, does not in and of itself constitute a 
disability for which service connection may be granted.  
Sanchez-Benitez v. West, 13 Vet. App. 282 (1999).  

While the veteran himself has speculated and theorized that 
he has current back disability as a residual of an in-service 
gunshot wound to the back, such opinion is clearly a matter 
for an individual with medical knowledge and expertise.  As 
he is a lay person, the veteran is not competent to provide 
evidence on this matter to render his claim well grounded.  
Espiritu, 2 Vet. App. at 494.

The Board has also considered the veteran's claim that he had 
continuous back symptoms since his active service.  The Court 
has held that, a claim based on chronicity may be well-
grounded if (1) the chronic condition is observed during 
service, (2) continuity of symptomatology is demonstrated 
thereafter, and (3) competent evidence relates the present 
condition to that symptomatology.  Savage v. Gober, 10 Vet. 
App. 488, 495-98 (1997).  In this case, the Board 
acknowledges the veteran's statements regarding an in-service 
gunshot wound to the back.  However, at his February 1971 
military separation medical examination, no pertinent 
abnormalities were identified and no further abnormality of 
the back has ever been diagnosed by a competent medical 
professional.  Therefore, even accepting the veteran's 
statements of continuous symptoms, medical expertise is still 
required relating a current disability to the reported 
continuous symptoms.  Because the record is devoid of any 
such evidence, the Board concludes that the veteran has not 
submitted evidence sufficient to well ground his claim.

In reaching this decision, the Board has given consideration 
to the fact that the veteran served in combat with the enemy 
in Vietnam and has provided lay evidence of an in-service 
gunshot wound to the back.  However, the Federal Circuit has 
emphasized that 38 U.S.C.A. § 1154(b) applies to the second 
element of a well-grounded claim (i.e., whether an injury was 
incurred in service), and not to the questions of whether 
there is a current disability or a nexus to service.  
Collette v. Brown, 82 F.3d 389, 392 (Fed. Cir. 1996).  Thus, 
the veteran must still present competent medical evidence of 
a current back disability and of a nexus or link between that 
current disability and an incident of his military service to 
satisfy the elements of a well-grounded claim.  Libertine v. 
Brown, 9 Vet. App. 521, 524 (1996).  Those elements are 
missing in this case.

Thus, lacking competent medical evidence of a current back 
disability attributable to the veteran's active service, any 
incident therein (including the claimed in-service gunshot 
wound), or any reported continuous symptomatology, the Board 
must conclude that the veteran's claim of service connection 
for residuals of a gunshot wound to the back is not well 
grounded.  38 U.S.C.A. § 5107(a).

Since a well-grounded claim has not been submitted, the VA is 
not obligated by statute to assist the veteran in the 
development of facts pertinent to this claim.  38 U.S.C.A. 
5107(a).  In addition, because the veteran has not identified 
any available evidence that has not been submitted or 
obtained, which would support a well-grounded claim of 
service connection for a back disability, the Board finds 
that VA has satisfied its duty to inform the veteran under 38 
U.S.C.A. 5103(a).  See Slater v. Brown, 9 Vet. App. 240, 244 
(1996).


ORDER

The claims of service connection for residuals of gunshot 
wounds to the neck and right leg are well grounded.

Service connection for residuals of a gunshot wound to the 
back is denied.


REMAND

As set forth above, the Board has determined that additional 
development of the evidence is necessary prior to a final 
decision on the issues of service connection for residuals of 
gunshot wounds to the neck and right leg.  

First, the Board notes that the record currently contains no 
medical evidence showing treatment for residuals of gunshot 
wounds to the neck or right leg dated prior to 1998, a period 
of about 27 years since the veteran's separation from 
service.  The Board advises the veteran that treatment 
records corresponding to the period from 1971 to 1998 showing 
treatment for residuals of gunshot wounds to the neck and 
right leg would greatly assist him in his claim.  Thus, the 
RO should contact the veteran and afford him the opportunity 
to submit or identify all medical care providers who have 
treated him for his reportedly continuous neck and right leg 
disabilities since his separation from service.

In that regard, the Board notes that in August 1998, Dr. 
Owens indicated that the veteran had had a "prolonged and 
difficult recovery" from his in-service gunshot wounds and 
he stated that he continued to have "problems with his 
neck" as a result of the in-service gunshot wound.  Dr. 
Owens did not render a specific diagnosis or otherwise 
identify the specific nature of the veteran's cervical spine 
disability.  However, he did indicate that he would be "glad 
to provide both medical documentation of these injuries as 
well as my personal testimonial regarding my relationship" 
with the veteran.  The Board finds that such documentation is 
extremely pertinent to this claim, given that the service 
medical records show no evidence of a gunshot wound and the 
post-service medical record is currently negative for any 
gunshot wound residual until Dr. Owen's August 1998 letter.  

Finally with respect to this claim, given the nature of the 
record as it currently stands, the Board is of the opinion 
that a VA medical examination and opinion, one based on a 
review of the veteran's claims folder, would provide a more 
complete picture regarding the nature and etiology of any 
current neck and right leg disabilities.  

As noted above, the veteran also claims entitlement to an 
initial rating in excess of 10 percent for PTSD.  The Board 
finds that this claim is well grounded within the meaning of 
38 U.S.C.A. 5107.  The Court has held that when a veteran is 
awarded service connection for a disability and subsequently 
appeals the initial assignment of a rating for that 
disability, the claim continues to be well grounded.  
Fenderson, 12 Vet. App. at 125-26; Shipwash v. Brown, 8 Vet. 
App. 218, 224 (1995).

As the claim is well grounded, VA has a duty to assist in the 
development of facts pertinent to the claim.  The duty to 
assist includes conducting a thorough and contemporaneous 
medical examination, one which takes into account the records 
of prior medical treatment, so that the evaluation of the 
claimed disability will be a fully informed one.  Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991).

In this case, the veteran most recently underwent VA 
psychiatric examination for compensation purposes in January 
1999.  At that time, the examiner noted that the veteran was 
doing well in his current job.  A Global Assessment of 
Functioning (GAF) score of 72 was assigned, denoting no more 
than slight symptomatology.  At his July 2000 hearing, 
however, the veteran testified that his PTSD symptomatology 
was much more severe.  In support of his contention, he 
submitted a February 2000 VA hospitalization summary in which 
the examiner found that the veteran was "permanently and 
totally disabled from consistent gainful employment on the 
basis of his severe and continuing PTSD symptoms."  In view 
of the foregoing, the Board finds that a VA examination by a 
Board of two VA psychiatrist is necessary to reconcile the 
evidence of record.

Accordingly, the case is REMANDED for the following actions:

1.  The RO should contact the veteran and 
afford him the opportunity to submit or 
identify treatment records from all 
medical care providers who treated him 
since his separation from service for 
residuals of gunshot wounds to the neck 
and right leg.  In addition, the RO 
should request that he provide the names, 
addresses and approximate dates of 
treatment of all medical care providers 
who treated him for his service-connected 
PTSD since July 1998.  After any 
necessary authorizations are obtained 
from the veteran, copies of relevant VA 
or private reports of treatment (not 
already of record) should be obtained and 
added to the claims folder.

2.  After obtaining any necessary 
authorization from the veteran, the RO 
should contact Dr. Dick Owens and request 
that he provide copies of medical 
documentation of the veteran's right leg 
and neck injuries, as referred to in his 
August 1998 letter.  The RO should also 
ask him to submit copies of all treatment 
records pertaining to the veteran as well 
any other information he may be able to 
provide in support of the veteran's 
claim.  

3.  After obtaining any necessary 
authorization from the veteran, the RO 
should also contact Drs. Elliot and 
Faulkner and request that they submit 
copies of all treatment records 
pertaining to the veteran since 1971, 
including records pertaining to treatment 
the veteran received for any on-the-job 
injury.  

4.  The RO should also obtain any Chapter 
31 vocational rehabilitation folder and 
counseling records for association with 
the veteran's claims file.  

5.  After the above records, if any, have 
been secured and associated with the 
claims folder, the veteran should be 
afforded VA orthopedic examination to 
determine the nature and etiology of any 
current neck and right leg disabilities.  
The claims folder must be made available 
to the examiner for review in conjunction 
with the examination of the veteran.  Any 
indicated studies, including an MRI 
examination, should be performed and the 
results reviewed prior to completion of 
the examination report.  After examining 
the veteran and reviewing the claims 
folder (with particular attention to the 
service medical records and the August 
1998 letter from Dr. Owens), the examiner 
should identify all current pathology of 
the neck or right leg and provide an 
opinion as to whether it is at least as 
likely as not that any current pathology 
of the neck or right leg is a result of 
an in-service gunshot wound.  In 
providing this opinion, the examiner is 
requested to review the other medical 
evidence of record.  

6.  The veteran should also be scheduled 
for VA psychiatric examination by a board 
of two psychiatrists, if available, to 
determine the current severity of his 
service-connected PTSD.  The claims 
folder must be provided to the examiners 
in conjunction with the examination.  The 
examination report should include a 
detailed description of the veteran's 
symptoms referable to PTSD, as well a 
finding as to the severity of any social 
and occupational impairment associated 
with the veteran's service-connected 
PTSD.  The examiner should also assign a 
GAF score and explain the meaning of the 
numerical score assigned, in compliance 
with Thurber v. Brown, 5 Vet. App. 119 
(1993).  

7.  The RO should review the examination 
reports and the other development 
requested above to ensure compliance with 
this remand.  If any development has not 
been furnished, including any requested 
findings and/or opinions, remedial action 
should be undertaken.  Stegall v. West, 
11 Vet. App. 268 (1998).

Thereafter, the RO should review the veteran's claims.  If 
the benefit sought on appeal is not granted, the veteran 
should be provided a supplemental statement of the case and 
afforded an opportunity to respond. The case should then be 
returned to the Board for further review.  The veteran has 
the right to submit additional evidence and argument on the 
matters remanded to the RO.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).



		
	J.F. GOUGH
	Member, Board of Veterans' Appeals


 



